TORCHLIGHT ENERGY Letter Agreement Date:Mar. 30, 2015 To:Greg McCabe From:John Brda, CEO Torchlight Energy Re:Option to Extend Dear Greg: Let this letter serve as our understanding on the extension you granted us for the Orogrande drilling program on the Rich A-1 well.We have agreed to give you an option purchase 631,250 shares for a total purchase price of $225,000, in exchange for the ten day extension. The option must be exercised no later than 30 days after receipt of the logs associated with the Rich A-1 well. By signing below, you acknowledge that this is your understanding as well, and you agree to be bound by the terms herein. /s/ GREG MCCABE Greg McCabe /s/ JOHN BRDA John Brda, CEO Torchlight Energy TORCHLIGHT ENERGY, INC., 5700 Plano Parkway, Suite 3600 Plano, Texas 75093 ê 214-432-8002214-432-8005 efax www.torchlightenergy.com
